DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on August 2, 2021.  Currently claims 1-9 and 10-21 remain in the examination.

Allowable Subject Matter
2.	Claims 1-9 and 10-21 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:  Claims are directed at a device configured to provide at least two different sensory outputs based on the electric current detected by the NFC components of the device, which is from another device.  The triggering arrangement for the two sensory output and for a threshold amount of time for the data transfer between the first NFC component and the second NFC component as limited in amended claim 1 is neither disclosed nor suggested by the cited references.  The claims are also directed at a method and computer storage medium for storing computer program (or instructions) when executed, performs the method as recited in the method claims.  These claims, written in a virtually parallel manner with the device claims, are also allowable.  Applicant’s argument with respect to the non-statutory obviousness-type double patenting rejection is also persuasive.  Therefore, all pending claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 



	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                   

November 5, 2021